27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Barbara L. ABRAMS, Appellant,v.E.I. DU PONT DE NEMOURS and COMPANY, a Delaware corporation,Appellee.Marilyn Hegna, Appellant,v.E.I. Du Pont De Nemours and Company, a Delaware corporation, Appellee.
Nos. 93-3173MN, 93-3162MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Barbara L. Abrams and Marilyn Hegna appeal from adverse grants of summary judgment in these diversity actions based on Abrams's and Hegna's state law claims for strict liability, failure to warn, negligence, misrepresentation, and breach of warranty.  Because these are diversity actions, we review de novo questions of state law.  Our review satisfies us that the district court's rulings are clearly correct, and any opinion by this court would have no precedential value.  Accordingly, we affirm without further opinion.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation